DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the scanning mirror comprises first and second scanning mirrors positioned to scan in a direction of the major axis of the first fanned beam”. It is unclear how a single scanning mirror comprises multiple scanning mirrors. Examiner will interpret as “the scanning mirror is a first scanning mirror of a scanning mirror assembly, wherein the scanning mirror assembly comprises the first scanning mirror and a second scanning mirror, and the first and second scanning mirrors are positioned to scan in a direction of the major axis of the first fanned beam.” Claims 5 and 6, being dependent on claim 4, are similarly rejected.
Claim 20 recites the limitation "offset" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “Offset” is introduced in claim 16 and claim 20 is not dependent on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1 and Campbell US 20180275249 A1.

Takeda US 20200363511 A1 (Foreign priority data Mar 8, 2018, JP 2018042384)
Regarding claim 1, Pei teaches an apparatus comprising: 
a first laser light source (610a in Fig. 11, [0048]); 
a first optical device positioned to focus light from the first laser light source into a first fanned beam having a major axis and a minor axis (612a in Fig. 11, fanned beams have a major and minor axis in Fig. 3 and the same method is used to fan, [30, 31, 48, 49]); 
a second laser light source (610b in Fig. 11, [0048]); 
a second optical device positioned to focus light from the second laser light source into a second fanned beam having a second minor axis parallel to the minor axis of the first scanned beam and a major axis parallel with the major axis of the first fanned beam (612a in Fig. 11, fanned beams have a major and minor axis in Fig. 3 and the same method is used to fan, and both fanned beams shown in Fig. 3 have the parallel major and minor axes, [30, 31, 48, 49]); and 
a scanning mirror to scan the first and second fanned beams (mirror 620 in Fig. 11, [0048-50]) 
Pei does not explicitly teach the second fanned beam having a major axis coincident with the major axis of the first fanned beam, or the scanning mirror scans the fanned beams on the major axis.
Additionally, Pei suggests horizontal fans of light ([0029]).
Takeda teaches multiple fanned beams with coincident major axes (axis 118a in Fig. 12B, [0133-141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to make the second beam’s major axis coincident with the first beam’s major axis similar to Takeda. The alignment of the beams would make scanning patterns geometrically simpler than if they were not aligned.
Campbell teaches mirrors to scan along perpendicular directions (Figs. 3, 8, and 17, [0053, 97-99]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to have the mirror scan the fanned beams on the major axis similar to Campbell. This will help increase the total field of view of the apparatus.

Regarding claim 2, Pei teaches the apparatus of claim 1 wherein: 
Pei does not explicitly teach the first fanned beam has a first fan angle on the major axis; the second fanned beam has a second fan angle on the major axis; and the first and second optical devices and the scanning mirror are positioned relative to each other such that the first and second fanned beams are positioned to include a non-overlapping portion to create a combined fanned beam having a combined fan angle greater than either the first fan angle or the second fan angle.
Takeda teaches fanned beams with fan angles on one axis longer than on the perpendicular axis and part of the beams are not overlapping (Fig. 12B) leading to a combined fan angle larger than either the first or second fan angles (spread angles, Fig. 12B, [0136]).
Additionally, fanned beams such as Pei’s inherently have fan angles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to position the scanned beams such that they include a non-overlapping portion similar to Takeda. This would allow a larger coverage area than a single fanned beam.

Regarding claim 3, Pei teaches the apparatus of claim 1 wherein: 
Pei does not explicitly teach the first fanned beam has a first fan angle on the major axis; the second fanned beam has a second fan angle on the major axis; and the first and second optical devices and the scanning mirror are positioned relative to each other such that the first and second fanned beams are positioned to substantially overlap to create a combined fanned beam having a combined fan angle substantially equal to either the first fan angle or the second fan angle.
Takeda teaches fanned beams with fan angles on one axis longer than on the perpendicular axis and beams are substantially overlapping (Fig. 12B) leading to a combined fan angle (spread angles, Fig. 12B, [0136]).
Additionally, fanned beams such as Pei’s inherently have fan angles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to position the scanned beams such that they include a large overlapping portion similar to Takeda. This would minimize any gaps in coverage due to the elliptical shapes of individual fanned beams and can help provide additional data from the overlapped region.

Regarding claim 4, Pei teaches the apparatus of claim 1 wherein the scanning mirror comprises first and second scanning mirrors positioned to scan in a direction of an axis of the first fanned beam (620 and 640 in Fig. 7, [0042]).
Pei does not explicitly teach the first and second scanning mirrors are positioned to scan in a direction of the major axis of the first fanned beam.
Campbell teaches mirrors to scan along perpendicular directions (Figs. 8 and 17, [0097-99]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to have the mirrors scan the fanned beams on the major axis similar to Campbell. This will help increase the total field of view of the apparatus.

Regarding claim 6, Pei teaches the apparatus of claim 4 wherein: the first scanning mirror is positioned to scan the first fanned beam (620 in Fig. 7, [0042]); and the second scanning mirror is positioned to scan the second fanned beam (640 in Fig. 7, [0042]).

Regarding claim 8, Pei teaches the apparatus of claim 1, 
Pei does not explicitly teach a second scanning mirror to scan the first and second fanned beams parallel to the minor axis of the first scanned beam.
Campbell teaches mirrors to scan along perpendicular directions (Fig. 3, 8, 17, [0053, 97-99]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to include a second scanning mirror scanning along a perpendicular axis to the first mirror similar to Campbell. This will help increase the total field of view of the apparatus.

Regarding claim 9, Pei teaches an apparatus comprising: 
a first laser light source to produce a first pulsed fanned beam of laser light (610 in Fig. 6, [0036, 37]); 
a second laser light source to produce a second pulsed fanned beam of laser light (630 in Fig. 6, [0036, 37]); 
a first scanning mirror to scan the first pulsed fanned beam of laser light in a field of view (620 in Fig. 6, [0036, 37]) in a direction parallel to the major axis of the first pulsed fanned beam of laser light; and 
a second scanning mirror to scan the second pulsed fanned beam of laser light in the field of view (640 in Fig. 6, [0036, 37]) in a direction parallel to the major axis of the second pulsed fanned beam of laser light; 
	Pei does not explicitly teach the second pulsed fanned beam of laser light having a major axis coincident with a major axis of the first pulsed fanned beam of laser light, the scanning mirrors scan the fanned beams of laser light in a direction parallel to the fanned beams’ major axes, and the two mirrors are operable to control an amount of overlap of the first pulsed fanned beam of laser light and the second pulsed fanned beam of laser light in the field of view
Takeda teaches multiple fanned beams with coincident major axes (axis 118a in Fig. 12B, [0133-141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to make the second beam’s major axis coincident with the first beam’s major axis similar to Takeda. The alignment of the beams would make scanning patterns geometrically simpler than if they were not aligned.
Campbell teaches mirrors to scan along perpendicular directions, with mirrors 300A-2 and 300B-2 operable to control the overlap of the two beams (Fig. 17, [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to have the mirrors scan the fanned beams on the major axis and use the mirrors to control overlap similar to Campbell. This will help increase the total field of view of the apparatus and allow the system to dynamically adjust the overlap based on operating conditions.

Regarding claim 10, Pei teaches the apparatus of claim 9,
Pei does not explicitly teach a third scanning mirror to scan the first and second fanned beams in a direction substantially perpendicular to the major axis of the first pulsed fanned beam of laser light.
However, Pei teaches a mirror to scan the fanned beams in a direction substantially perpendicular to the major axis of the first pulsed fanned beam of laser light (620 in Fig. 11, [0048]).
Additionally, Campbell teaches mirrors to scan along perpendicular directions, with mirrors 300A-2 and 300B-2 operable that they can control the overlap of the two beams (Fig. 17, [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to use Pei’s mirror 620 to scan both beams along the minor axis and Campbell’s mirrors to scan the beams on the major axis. This will help increase the total field of view of the apparatus and allow the system and allow the apparatus to send more light towards a desired overlap region.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1 and Campbell US 20180275249 A1, and further in view of Bozchalooi US 20180329037 A1.

Regarding claim 5, Pei teaches the apparatus of claim 4 wherein: 
Pei does not explicitly teach the first scanning mirror is positioned to scan a first portion of the first fanned beam and a first portion of the second fanned beam; and the second scanning mirror is positioned to scan a second portion of the first fanned beam and a second portion of the second fanned beam.
	Bozchalooi teaches multiple scanning mirrors which may reflect a portion of light beams (Fig. 3, [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to have multiple mirrors scan the fanned beams similar to Bozchalooi. This will help control the angle of reflection and increase the speed at which mirrors can be turned by allowing them to be smaller than the total size of the beams.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1 and Campbell US 20180275249 A1, and further in view of Jander US 20200343686 A1.

Regarding claim 7, Pei teaches the apparatus of claim 1, 
Pei does not explicitly teach wherein the first and second laser light sources comprise multimode laser diodes.
However, Jander teaches multimode laser diodes ([0039]).
Additionally, multimode laser diodes are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to use multimode laser diodes similar to Jander. The multimode laser diodes can provide higher power output than single mode lasers.

Regarding claim 11, Pei teaches the apparatus of claim 9 wherein the first and second laser light sources comprise multimode laser diodes.
However, Jander teaches multimode laser diodes ([0039]).
Additionally, multimode laser diodes are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to use multimode laser diodes similar to Jander. The multimode laser diodes can provide higher power output than single mode lasers.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1 and Campbell US 20180275249 A1, and further in view of Eichenholz US 20180284286 A1.

Regarding claim 12, Pei teaches the apparatus of claim 9,
Pei does not explicitly teach a control circuit coupled to control angular extents of mirror deflection and relative angular offsets to control the amount of overlap of the first pulsed fanned beam of laser light and the second pulsed fanned beam of laser light in the field of view.
	Eichenholz teaches overlap of scanning regions can be dynamic and controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams similar to Eichenholz. Dynamically adjusting the overlap region would allow the apparatus to provide improved scanning depending on conditions.

Regarding claim 13, Pei teaches the apparatus of claim 12 further comprising a receive module (camera 602 in Fig. 11 includes an image sensor, Claim 3). 
Pei does not explicitly teach the receive module with a scanning mirror assembly coupled to be responsive to the control circuit.
Campbell teaches mirrors direct reflected light to receiver and are controlled by a controller (Fig. 17, [0024, 34, 36]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to use a mirror assembly to guide light towards a receiver and couple the mirrors with a control circuit similar to Campbell. This would allow the apparatus to guide incoming light towards the pixels of interest and scan the field of view.

Regarding claim 14, Pei teaches the apparatus of claim 13 wherein the receive module comprises an arrayed receiver with a plurality of light sensitive devices (camera 602 in Fig. 11 includes an image sensor with a plurality of pixels, Claim 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1, Campbell US 20180275249 A1, Gilliland US 20190101626 A1, and Kirillov US 20200150209 A1.

Regarding claim 15, Pei teaches a light detection and ranging system comprising: 
a first laser light source to emit laser light pulses in a first fanned beam having a major axis and a minor axis (610 in Fig. 6, [0036, 37]); 
a second laser light source to emit laser light pulses in a second fanned beam (630 in Fig. 6, [0036, 37]); 
a first scanning mirror assembly comprising a first scanning mirror to scan the first and second fanned beams in a direction parallel to the minor axis 620 in Fig. 11, [0048], 
an array of light sensitive devices to receive reflections of the laser light pulses (camera 602 in Fig. 11 includes an image sensor with a plurality of pixels, Claim 3); and
time of flight measurements ([0044]) 
Pei does not teach the second fanned beam having a major axis coincident with the major axis of the first fanned beam; a second scanning mirror to scan the first scanned beam in a direction parallel to the major axis, and a third scanning mirror to scan the second fanned beam in a direction parallel to the major axis; a second scanning mirror assembly to synchronously scan with the first scanning mirror assembly and direct the reflections of the laser light pulses onto the array of light sensitive devices; and a plurality of time-of-flight measurement circuits responsive to the array of light sensitive devices.
Takeda teaches multiple fanned beams with coincident major axes (axis 118a in Fig. 12B, [0133-141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to make the second beam’s major axis coincident with the first beam’s major axis similar to Takeda. The alignment of the beams would make scanning patterns geometrically simpler than if they were not aligned.
Campbell teaches mirrors to scan along perpendicular directions, with mirrors 300A-2 and 300B-2 operable to control the overlap of the two beams along the horizontal direction (Fig. 17, [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to have the mirrors scan the fanned beams on the major axis and use the mirrors to control overlap similar to Campbell. This will help increase the total field of view of the apparatus and allow the system to dynamically adjust the overlap based on operating conditions.
Gilliland teaches a plurality of circuits for time of flight measurements connected to array of light sensitive devices ([0003, 6])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to include a plurality of circuits for time of flight measurements similar to Gilliland. This would allow multiple time of flight measurements to occur simultaneously to help measure distance to multiple objects in the field of view.
Kirillov teaches synchronizing angle of rotation of the receive scanning mirror 116 with the angle of rotation of the transmit scanning mirror 114
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei include a second scanning mirror assembly to receive reflected light and synchronously scan with a transmit mirror assembly similar to Kirillov. This would help ensure the apparatus is receiving the reflected light which was originally from the apparatus’s light sources.

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1, Campbell US 20180275249 A1, Gilliland US 20190101626 A1, and Kirillov US 20200150209 A1, and further in view of Eichenholz US 20180284286 A1.

Regarding claim 16, Pei teaches the light detection and ranging system of claim 15
Pei does not explicitly teach a control circuit to apply an offset to the second and third scanning mirrors to modify an amount of overlap of the first and second fanned beams on the major axis.
Eichenholz teaches overlap of scanning regions can be dynamic and controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams similar to Eichenholz. Dynamically adjusting the overlap region would allow the apparatus to provide improved scanning depending on conditions.

Regarding claim 17, Pei teaches the light detection and ranging system of claim 16, 
Pei does not explicitly teach wherein the control circuit is coupled to receive vehicle sensor data, and the control circuit applies the offset as a function of vehicle speed.
Eichenholz teaches overlap of scanning regions can be dynamic based on vehicle speed and controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams similar to Eichenholz. Dynamically adjusting the overlap region would allow the apparatus to focus more light in the straight forward region when the vehicle is moving faster.

Regarding claim 19, Pei teaches the light detection and ranging system of claim 15,
Pei does not explicitly teach a control circuit to control angular extents of scanning mirror movements.
Eichenholz teaches controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams similar to Eichenholz. Dynamically adjusting the overlap region would allow the apparatus to provide improved scanning depending on conditions.

Regarding claim 20, Pei teaches the light detection and ranging system of claim 19,
Pei does not explicitly teach the control circuit applies the offset as a function of angular extents of scanning mirror movements.
Eichenholz teaches overlap of scanning regions can be dynamic and controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams similar to Eichenholz. Dynamically adjusting the overlap region would allow the apparatus to provide improved scanning depending on conditions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pei US 20170310948 A1 in view of Takeda US 20200363511 A1, Campbell US 20180275249 A1, Gilliland US 20190101626 A1,  Kirillov US 20200150209 A1, and Eichenholz US 20180284286 A1, and further in view of Rosenzweig US 20210025997 A1.

Regarding claim 18, Pei teaches the light detection and ranging system of claim 17,
Pei does not explicitly teach wherein the control circuit increases the amount of overlap of the first and second fanned beams as vehicle speed increases.
Eichenholz teaches overlap of scanning regions can be dynamic based vehicle speed and controller 150 controls scanner 120’s mirrors to adjust the angular deflection of mirrors (Figs. 12 and 13, [0064, 65, 67, 71, 144-148]).
Additionally, Rosenzweig teaches the overlap region increases to increase maximum detection range (Figs. 6A-6C, [0132-134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pei to control the overlap of the laser light beams to increase as vehicle speed increases similar to Eichenholz and Rosenzweig. Increasing the overlap at higher speeds would allow the apparatus to increase maximum detection range which would be necessary because the vehicle travelling at higher speeds would reach the location of a maximum detection range quicker than a vehicle travelling at slower speeds, and the increase in the extent of overlapping beams would therefore give the apparatus, and drive of the vehicle, more time to react to detected objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645